Case 1:20-cr-O0605-KMW Document 23

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

United States of America,

HOWARD ADELGLASS,

Defendant.

 

 

KIMBA M. WOOD, District Judge:

Filed 02/09/21 Page1of1

 

 

i DOCUMENT
i LECTRONICALLY FILED

“VC Hs

  

an a ee aT

20-cr-605 (KMW)

ORDER

The Court has reviewed the December 18, 2020 Financial Affidavit filed by Howard

Adelglass. It fails to provide the level of detail needed for the Court to assess his eligibility for

appointment of CJA counsel.

Mr. Adelglass is directed to file a supplemental financial affidavit, stating, in detail, for

each month in the year 2021: (1) the source and amount of any expected income, and (2) the

payee and amount of any expected expenses .

If Mr. Adelglass will not receive income from employment in 2021, he should so state,

and state the reason. If he does not expect to be employed during 2021, he should state why, if

at all, he needs to pay any office expenses.

SO ORDERED.

Dated: February 8, 2021
New York, New York

Itt Wn. U7.

 

KIMBA M. WOOD
United States District Judge

 

“TULED:_&/4/o4 _ |
